I am deeply honoured to
have this opportunity to address the General Assembly
on behalf of the people of Zambia.
I would like to begin by congratulating Mr. Ping
on his assumption of the presidency of the General
Assembly at its fifty-ninth session. As one of the 21
Vice-Presidents for the current session, Zambia pledges
him its support and cooperation. I would also like to
pay tribute to his predecessor, Mr. Julian Robert Hunte
of Saint Lucia, for the efficient manner with which he
presided over the proceedings of the fifty-eighth
session. I wish to extend our sincere appreciation to
Secretary-General Annan for his relentless dedication
to the cause of international peace, security and
economic development.
This session of the General Assembly convenes
at a time when vexing problems plague the world
community. Zambia believes that the key to addressing
a host of such difficult global issues as terrorism,
HIV/AIDS and the humanitarian tragedy in Darfur is to
find multilateral solutions, often within the context of
an effective United Nations. Indeed, that is what I
would call a multilateral imperative. With that in mind,
Zambia welcomes the report of the Secretary-General
on the work of the Organization.
It is also Zambiaís hope that this session will
build on past achievements to advance the global
agenda. Accordingly, Zambia supports the convening
of the high-level plenary meeting next year in New
York on the Millennium Development Goals, to which
20

we committed ourselves in 2000. We firmly believe
that all Member States have a collective responsibility
to implement the commitments set forth in the
Declaration.
My delegation supports the ongoing reforms of
the United Nations. Zambia shares the concerns of
other countries that this important process has not yet
been completed. Zambia believes that the reforms
should address the concerns of developing countries. In
that regard, we look forward to the progress reports on
the reforms. Zambia appreciates the recent initiatives
of the President of the General Assembly at its fifty-
eighth session on the revitalization, reform and
enhancement of the working methods of the General
Assembly. My delegation stands ready to continue
actively participating in the reform process during this
session. We commend the President and his
predecessor for the revitalization of the General
Assembly as the highest deliberative and decision-
making organ of the United Nations.
Regarding the reform of the Security Council,
Zambia remains concerned about the lack of progress. I
therefore appeal to this Assembly to support the efforts
of the Security Council to enhance its decision-making
and liaison methods during this session.
As I stated at the outset, Zambia believes in
multilateralism, which continues to be an indispensable
instrument for achieving global consensus on
important, life-saving issues. As a global community,
we face challenges that are transnational and
interconnected in nature. It is essential that we take
advantage of the immense problem-solving potential of
multilateralism. Unilateralism should have no place in
this global era. Zambia reaffirms its support for the
United Nations initiatives in the fight against global
terrorism and the proliferation of small arms and any
form of weapon of mass destruction. We call upon the
international community to take all necessary steps
within the purview of the United Nations to combat the
scourge of terrorism in all its manifestations. That
scourge needs to be fought relentlessly, with total
commitment and vigour. Zambia also pledges to
continue supporting the Counter-Terrorism Committee
of the Security Council.
My delegation would like the United Nations and
the world community at large to assist Member States
in building their capacity to fight international
terrorism. And we want to express our heartfelt
sympathy for the innocent victims of terrorism in
Russia, here in New York and elsewhere.
Zambia expresses its profound dismay at the
continued unrest in the Middle East and the impasse in
the Palestinian-Israeli peace process. We call on the
parties to that longstanding conflict to allow for full
implementation of the Quartetís road map. Zambia
reiterates that the road map offers a viable solution to
the Middle East question. We endorse and support the
initiatives for a peaceful settlement of the Middle East
crisis. In the same vein, Zambia welcomes the adoption
of Security Council Resolution 1546 (2004) on Iraq.
We fully realize that economic, social and
political development is the primary responsibility of
each individual country. We are pleased that the Group
of Eight countries continue to support the New
Partnership for Africaís Development (NEPAD), the
primary objective of which is eradicating the
increasing poverty on our continent and putting
African countries on the path of sustainable economic
growth. We recognize that the new initiative is by
Africans and for Africans, but we cannot ignore the
vital importance of assistance from the international
community through increased official development
assistance.
External debt has continued to consume a large
proportion of the national incomes of developing
countries, especially the least developed countries
(LDCs). The Heavily Indebted Poor Countries (HIPC)
Debt Initiative was established to assist highly
indebted poor countries to reduce external debt to
sustainable levels. Admittedly, the HIPC Initiative does
help reduce the effects of indebtedness. However, it
has some inherent problems which inhibit the full
realization of its benefits. The international community
must, therefore, continue exploring innovative
approaches toward debt elimination. In that
connection, we applaud the efforts of President Lula of
Brazil in his search for the appropriate financing
paradigm for the eradication of poverty and hunger.
As we endeavour to achieve the Millennium
Development Goals, we are very concerned with the
plight of the LDCs, which constitute 70 per cent of the
worldís population. These countries are likely to miss
the target we set of reducing by half the number of
people living in extreme poverty and hunger by 2015.
21

Let me briefly change direction and say a few
words about certain positive developments in my
country, a place where freedom truly is on the march.
As you know the Programme of Action for the
Least Developed Countries for the Decade 2001-2010
was adopted in Brussels in 2001. Since then, Zambia
has committed herself to serious economic reform,
including privatization, trade liberalization, the
adoption of poverty reduction strategies and the
creation of an environment conducive to both local and
foreign investment. While we are doing our part, we
expect corresponding action from the international
community, as agreed upon in the Programme of
Action. Without assistance, all of our efforts will be
rendered futile. Our aim is to graduate one day soon
from an LDC to a developing country.
In addition, I am proud to say that my
administration is based on the rule of law. For example,
we have embarked on an ambitious review of our
constitution in order to provide ourselves with a
document that will stand the test of time. We call on
our cooperating partners and well-wishers to support us
in this important endeavour.
This year and next - 2004 and 2005 - are
important years in the lives of our people. I call your
attention to four important events that are taking place
in our country during this period.
First, on 24 October 2004, we shall celebrate the
fortieth anniversary of our national independence.
Then, in February 2005, Zambia will be hosting the
Third African Conference on Peace Through Tourism,
the high point of which will be a ceremony honouring
the hundredth anniversary of the birth of former United
Nations Secretary-General Dag Hammarskjild, who
died tragically in a plane crash in Ndola, Zambia.
Also next year, my country will celebrate the
hundredth anniversary of the founding of the town of
Livingstone, the tourist capital of Zambia and home of
Victoria Falls, also popularly known as the adventure
centre of Africa.
In addition, next year we will commemorate the
one hundred and fiftieth anniversary of Dr. David
Livingstoneís first glimpse of Victoria Falls, the
worldís largest curtain of falling water, which we call
Mosi-O-Tunya, or the smoke that thunders.
It is my honour to invite your Excellencies, and
through you all, all your citizens to come to Zambia
and participate in these events.
Zambia also welcomes peace initiatives at
regional, continental and global levels aimed at ending
conflicts and wars in various parts of the world. It is
for this reason that Zambia has continued its active
participation in United Nations peacekeeping missions.
With peace prevailing in Angola, that country is
now faced with the challenge of post-conflict
reconstruction. Zambia calls on the international
community to double its assistance to Angola to help
tackle the humanitarian situations such as the removal
of landmines and the settlement and reintegration of
former combatants and refugees. I am pleased to report
that on 15 June 2004, Zambia and Angola witnessed
the repatriation of some 363 Angolan refugees in
north-western Zambia, under the auspices of the Office
of the United Nations High Commissioner for
Refugeesí voluntary repatriation programme. This was
a good start to the programme, but more international
support is needed.
In conclusion, I want to reiterate the imperative
of finding multilateral solutions to the problems that
confront us. In our interdependent world, all of the
problems and challenges that we face can only be
addressed through the concerted multilateral efforts of
the international community.